           Case 2:18-cv-01342-GMN-CWH Document 26 Filed 04/16/19 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiffs
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     MICHAEL J. PLINSKI and AUDREY
       MCCLURE-PLINSKI                                               Case Number
11                                                            2:18-cv-01342-GMN-CWH
                                   Plaintiff,
12
              vs.                                         STIPULATION AND ORDER TO
13                                                       DISMISS DEFENDANT EXPERIAN
       JPMORGAN CHASE BANK, N.A., a                      INFORMATION SOLUTIONS, INC.
14     Foreign Company, EQUIFAX                                WITH PREJUDICE
       INFORMATION SERVICES, LLC, a
15     Foreign Limited-Liability Company,
       TRANSUNION, LLC, a Foreign Limited-
16     Liability Company, and EXPERIAN
       INFORMATION SOLUTIONS, INC., a
17     Foreign Corporation

18                                 Defendants.

19

20          IT IS HERBY STIPULATED by and between Plaintiffs, Michael J. Plinski and Audrey

21 McClure-Plinski (“Plaintiffs”) and Defendant, Experian Information Solutions, Inc. (“Experian”),

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
          Case 2:18-cv-01342-GMN-CWH Document 26 Filed 04/16/19 Page 2 of 2



 1 by and through their respective attorneys of record, that all Plaintiffs’ claims asserted against

 2 Experian in the above-captioned shall be and hereby are dismissed with prejudice and each party

 3 shall bear its own attorney fees and costs.

 4 Dated this 16th day of April, 2019.                    Dated this 16th day of April, 2019.

 5 COGBURN LAW                                            NAYLOR & BRASTER

 6
   By:   /s/Erik W. Fox                                   By:   /s/Jennifer L. Braster
 7 Name: Jamie S. Cogburn, Esq.                           Name: Jennifer L. Braster, Esq.
         Nevada Bar No. 8409                                    Nevada Bar No. 9982
 8       Erik W. Fox, Esq.                                      Andrew J. Sharples, Esq.
         Nevada Bar No. 8804                                    Nevada Bar No. 12866
 9       2508 St. Rose Parkway, Suite 330                       1050 Indigo Drive, Ste. 200
         Henderson, Nevada 89074                                Las Vegas, NV 89145
10       Attorneys for Plaintiffs                               Attorney for Experian Information
                                                                Solutions, Inc.
11
           IT IS SO ORDERED.
12
           DATED this ___
                      24 day of April, 2019.
13

14                                                Gloria M. Navarro, Chief Judge
                                                  UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24


                                                 Page 2 of 2
